DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akita et al. (2016/0183454) (“Akita”).

Regarding claim 1, Akita teaches a mower comprising: a passage portion (55) provided at each of a right portion and a left portion of an upper surface portion of a mower deck (41) and oriented in a front-back direction on which passage portion a wheel of a work vehicle passes; a front slope portion (51) provided at a front portion of the passage portion; a back slope portion (51) provided at a back portion of the passage portion; a front supporting portion (50) supporting the front slope portion in such a manner as to allow the front slope portion to move in the front-back direction and swing in an up-down direction; a back supporting portion (50) supporting the back slope portion in such a manner as to allow the back slope portion to move in the front-back direction and swing in the up-down direction; a front linking portion (52) that is supported in such a manner as to swing in the front-back direction about an axis extending in a left-right direction and that is connected with the front slope portion; and a back linking portion (52) that is supported in such a manner as to swing in the front-back direction about an axis extending in the left-right direction and that is connected with the back slope portion, wherein as a result of the front linking portion being operated in the front-back direction, the front slope portion is operated, due to the front linking portion and the front supporting portion, to a front storage position (Figure 16B) provided at the passage portion and to a front use position at which the front slope portion extends from the front portion of the passage portion obliquely in a lower front direction such that a front portion of the front slope portion is capable of coming into contact with ground (Figure 16C), and as a result of the back linking portion being operated in the front-back direction, the back slope portion is operated, due to the back linking portion and the back supporting portion, to a back storage position provided at the passage portion and to a back use position at which the back slope portion extends from the back portion of the passage portion obliquely in a lower back direction such that a back portion of the back slope portion is capable of coming into contact with the ground (Figure 16C).  


Regarding claim 5, Akita teaches a front operating portion (561) connected with the front linking portion for manual operation of the front linking portion; and a back operating portion (561) connected with the back linking portion for manual operation of the back linking portion.  

Regarding claim 6, Akita teaches a front holding portion (56) configured to hold the front operating portion in a state where the front slope portion is at the front storage position; and a back holding portion configured to hold the back operating portion in a state where the back slope portion is at the back storage position.  

Regarding claim 7, Akita teaches the passage portion includes a right side plate and a left side plate (50) that are oriented in the front-back direction, the front linking portion and the back linking portion are positioned between the right side plate and the left side plate in a plan view, and the front linking portion and the back linking portion are positioned between the right side plate and the left side plate in the plan view in a state where the front slope portion is at the front storage position, and the back slope portion is at the back storage position.  

Regarding claim 8, Akita teaches the front supporting portion, the back supporting portion, the front linking portion, and the back linking portion are provided at the passage portion, and the mower further comprises an attaching portion (620, 630) configured to attach the passage portion to and detach the passage portion from the mower deck.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akita et al. (2016/0183454) (“Akita”) in view of Sugio et al. (2008/0236125) (“Sugio”).

Regarding claim 2, Akita teaches the front linking portion is connected with a back portion of the front slope portion (through 50), in a state where the front slope portion is at the front storage position, the front linking portion is positioned backwardly relative to the axis of the front linking portion (Fig 16B) , and the back linking portion is connected with a front portion of the back slope portion, in a state where the back slope portion is at the back storage position, the back linking portion is positioned forwardly relative to the axis of the back linking portion.  Akita fails to teach when in a use position, the linking portion is forward of the axis.  Sugio teaches a deck with a slope portion (76) and a linking portion (75; Fig 18) wherein in a state where the front slope portion is at the front use position, the front linking portion is positioned forwardly relative to the axis of the front linking portion, the front linking portion swings above and past the axis of the front linking portion (Fig 18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the linking portions of Akita positioned forwardly of the slope portions as taught by Sugio as it is obvious to use a known technique to improve similar devices in the same way.

Regarding claim 3, Akita as modified by Sugio teaches the front supporting portion includes a front elongate hole portion (511) present in the front slope portion in the front-back direction and a front shaft portion (53) present through the front elongate hole portion in the left-right direction and attached to the front portion of the passage portion, and the back supporting portion includes a back elongate hole portion (511) present in the back slope portion in the front-back direction and a back shaft portion present through the back elongate hole portion in the left-right direction and attached to the back portion of the passage portion.  

Regarding Claim 4, Akita as modified by Sugio teaches the back shaft portion (53) is supported by a support linking portion (52) configured to swing in the up-down direction about an axis extending in the left-right direction, and in the state where the back slope portion is at the back storage position, operating the back linking portion backwardly causes the support linking portion to swing downwardly and the back shaft portion to move downwardly.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        December 3, 2022